IN THE UNITED STATES COURT OF APPEALS
                              FOR THE FIFTH CIRCUIT



                                     No. 99-30491
                                   Summary Calendar



PEGGY SENEGAL,
                                                        Plaintiff-Appellant,
                                          versus

KENNETH S. APFEL, COMMISSIONER OF
SOCIAL SECURITY,
                                                        Defendant-Appellee.

              ______________________________________________
                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 98-CV-1450
             _______________________________________________
                                 March 9, 2000
Before POLITZ, WIENER, and STEWART, Circuit Judges.

PER CURIAM:*

       Peggy Senegal appeals from the district court’s affirmance of the
Commissioner’s denial of her application for supplemental security income. She

contends that: (1) the district court erred in finding that the record contained substantial

evidence to support the Commissioner’s denial of her disability claim; (2) the


       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
Administrative Law Judge's improperly relied on a hypothetical posed to the vocational
expert which did not relate all of her impairments; (3) the ALJ erred in applying the

Medical-Vocational Guidelines because they fail to take into account her nonexertional

impairments, and (4) the ALJ failed to consider the total combination of her
impairments.

      Our review of the record, briefs, and dispositive precedents persuades that the

district court did not err in concluding that there was substantial evidence to support

the Commissioner’s decision to deny Senegal’s disability claim.2 The ALJ did not err
in relying on the hypothetical example testimony of the vocational expert because it is
not improper for an ALJ to accord less weight to a hypothetical example based entirely
on the claimant’s subjective testimony.3        Nor did the ALJ commit a legal error in

applying the Guidelines after determining that Senegal's nonexertional impairments did
not significantly affect her residual functional capacity to work.4 As regards Senegal’s

claim that the ALJ did not consider her combination of impairments, we lack
jurisdiction to consider that issue as it was not raised before the Appeals Council.
Senegal has failed to exhaust administrative remedies, a predicate for our jurisdiction.5

      The judgment appealed is AFFIRMED.




      2
       Anthony v. Sullivan, 954 F.2d 289 (5th Cir. 1992).
      3
       Wilkinson v. Schweiker, 640 F.2d 743 (5th Cir. 1981).
      4
       Selders v. Sullivan, 914 F.2d 614 (5th Cir. 1990).
      5
       Paul v. Shalala, 29 F.3d 208 (5th Cir. 1994).

                                            2